Mr. Chief Justice Solfisburg delivered the opinion of the court: Robert Taylor, hereinafter called the defendant, and William Foster were indicted for conspiring with Virginia Clark to sell narcotic drugs. After pleading not guilty and waiving jury trial, they were tried by the court without a jury and were found guilty. Defendant was sentenced to the penitentiary for a term of not less than one year nor more than five years. He attempted to take his case directly to this court by writ of error, but we transferred the cause to the Appellate Court on the ground that the offense was a misdemeanor and that no constitutional question was involved. The Appellate Court, First District, affirmed the judgment of the trial court. (29 Ill. App. 2d 143.) Defendant now prosecutes a writ of error in this court to review the judgment of the Appellate Court. On this writ of error, defendant contends that the evidence was circumstantial and insufficient to establish' his' guilt beyond a reasonable doubt, and that there is no evidence of communication between defendant and his alleged co-conspirator. These contentions were fully considered and resolved adversely to defendant in the Appellate Court. We concur with the determination of the Appellate Court, and its opinion is adopted as the opinion of this court. Judgment affirmed.